IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                           :   No. 2880 Disciplinary Docket No. 3
                                            :
 ALFRED DiGIROLOMO, JR., A/K/A              :   No. 67 DB 2022
 ALFRED C. DiGIROLOMO, JR.                  :
                                            :   (Supreme Court of New York, Appellate
                                            :   Division: Second Judicial Department,
                                            :   No. 2019-06720)
                                            :
                                            :   Attorney Registration No. 94935
                                            :
                                            :   (Out of State)



                                        ORDER

PER CURIAM

       AND NOW, this 28th day of July, 2022, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Alfred DiGirolomo, Jr., a/k/a Alfred C. DiGirolomo, Jr., is disbarred from the practice of

law in the Commonwealth of Pennsylvania.          He shall comply with all provisions of

Pa.R.D.E. 217.